Exhibit 10.2

 

RESTRICTED STOCK AGREEMENT FOR EMPLOYEES

HERCULES OFFSHORE, INC.

2014 LONG-TERM INCENTIVE PLAN

This Restricted Stock Agreement (the “Agreement”) is made and entered into by
and between Hercules Offshore, Inc., a Delaware corporation (the “Company”), and
                     (the “Participant”) as of                     , 20     (the
“Date of Grant”).

W I T N E S S E T H

WHEREAS, the Company has adopted the Hercules Offshore, Inc. 2014 Long-Term
Incentive Plan (the “Plan”); and

WHEREAS, the Compensation Committee of the Board believes that the grant of
Restricted Stock to the Participant as described herein is consistent with the
stated purposes for which the Plan was adopted.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:

1. Restricted Stock. In order to encourage the Participant’s contribution to the
successful performance of the Company, and in consideration of the covenants and
promises of the Participant herein contained, the Company hereby grants to the
Participant as of the Date of Grant, [                    ] shares of Stock,
subject to the conditions and restrictions set forth below and in the Plan (the
“Restricted Stock”). The Participant acknowledges receipt of a copy of the Plan,
and agrees that the shares of Restricted Stock granted hereunder shall be
subject to all of the terms and provisions of the Plan, including future
amendments thereto, if any, pursuant to the terms thereof. In the event of any
conflict between (a) the terms of this Agreement (including Annex A) and the
Plan, the Plan shall control and (b) the terms of this Agreement (including
Annex A) and any written employment agreement between the Participant and the
Company in effect from time to time, such employment agreement as in effect from
time to time shall control. Capitalized terms used in this Agreement that are
not herein shall have the meanings given to them in the Plan.

2. Restrictions on Transfer Before Vesting.

(a) The Restricted Stock will be transferred of record to the Participant and a
certificate or certificates representing such Restricted Stock will be issued in
the name of the Participant immediately upon the execution of this Agreement.
Such Restricted Stock certificate(s) will bear a legend as provided by the
Company, conspicuously referring to the terms, conditions and restrictions as
permitted under Section 6(d) of the Plan. The Company may either deliver such
Restricted Stock certificate(s) to the Participant, retain custody of such
Restricted Stock certificate(s) prior to vesting or require the Participant to
enter into an escrow arrangement under which such Restricted Stock
certificate(s) will be held by an escrow agent. The delivery of any shares of
Restricted Stock pursuant to this Agreement is subject to the provisions of
Section 8 below. Notwithstanding the foregoing, the Company may, in its
discretion, elect to complete the delivery of the Restricted Stock by means of
electronic, book-entry statement, rather than issuing physical share
certificates. Upon the lapse of the Forfeiture Restrictions (as defined below)
at the end of the Restricted Period (as defined below) without forfeiture, the
Company shall cause a new certificate or certificates to be issued without
legend (except for any legend required pursuant to applicable securities laws,
or any other agreement to which the Participant is a party) in the name of the
Participant in exchange for the certificate evidencing the Restricted Stock or,
as may be the case, the Company shall issue appropriate instructions to the
transfer agent if the electronic, book-entry method is utilized.



--------------------------------------------------------------------------------

(b) Absent prior written consent of the Committee and except as provided in the
Plan and Section 3 below, the Restricted Stock (or any portion thereof) granted
hereunder to the Participant may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of, whether voluntarily or
involuntarily, by operation of law or otherwise, from the Date of Grant until
the applicable date(s) following the Date of Grant as listed in the table below
(such period, the “Restricted Period”). The prohibition against transfer and the
obligation to forfeit and surrender the Restricted Stock to the Company upon a
termination of employment as provided in Section 3 are herein referred to as the
“Forfeiture Restrictions.” The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of the Restricted Stock.

 

Vesting Date   

 

Aggregate Percentage of Shares of

Restricted Stock Granted herein which

are Vested

 

 

First Anniversary of Grant Date

 

  

 

33 1/3%

   

Second Anniversary of Grant Date

 

   66 2/3%    

Third Anniversary of Grant Date

 

   100%

(c) Consistent with the foregoing, except as contemplated by Section 5, no right
or benefit under this Agreement shall be subject to transfer, anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, whether voluntary,
involuntary, by operation of law or otherwise, and any attempt to transfer,
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void. No right or benefit hereunder shall in any manner be liable for or subject
to any debts, contracts, liabilities or torts of the person entitled to such
benefits. If the Participant or his Beneficiary hereunder shall become bankrupt
or attempt to transfer, anticipate, alienate, assign, sell, pledge, encumber or
charge any right or benefit hereunder, other than as contemplated by Section 5,
or if any creditor shall attempt to subject the same to a writ of garnishment,
attachment, execution, sequestration, or any other form of process or
involuntary lien or seizure, then such right or benefit shall cease and
terminate.

3. Effect of Termination of Employment.

(a) The Restricted Stock granted pursuant to this Agreement shall vest (and the
Forfeiture Restrictions shall lapse) in accordance with the vesting schedule
reflected in Section 2(b) above so long as the Participant remains employed by
the Company or a Subsidiary on each vesting date set forth in such schedule. If,
however, either: (i) the Company or a Subsidiary terminates the Participant’s
employment, or (ii) the Participant terminates his or her employment for reasons
other than the Participant’s death or Disability (as defined in Paragraph 3(b)
below), then the shares of Restricted Stock that have not previously vested in
accordance with the vesting schedule reflected in Section 2(b) above, as of the
date of such termination of employment, shall be forfeited by the Participant to
the Company for no consideration.

(b) If the Participant’s employment is terminated (whether by the Company or a
Subsidiary or by the Participant) due to the Participant’s (i) death or
(ii) Disability, then the shares of

 

2



--------------------------------------------------------------------------------

Restricted Stock that have not previously vested in accordance with the vesting
schedule reflected in Section 2(b) above, as of the date of such termination of
employment, shall vest and all Forfeiture Restrictions thereon shall lapse. For
purposes of this Section 3, “Disability” means (i) the inability of the
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months or (ii) the receipt of income replacements by the
Participant under the Company’s long-term disability plan as in effect from time
to time by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months or for a period of not
less than three (3) months, whether or not consecutive.

(c) Notwithstanding any of the preceding provisions of this Section 3 to the
contrary, upon the cessation of the Participant’s employment (whether voluntary
or involuntary) for reasons other than Participant’s death or Disability, the
Committee may, in its sole and absolute discretion, elect to accelerate the
vesting of some or all of the unvested shares of Restricted Stock.

(d) Notwithstanding any provision of Section 2 or any of the preceding
provisions of this Section 3 to the contrary, the Restricted Stock granted
pursuant to this Agreement shall vest upon the occurrence of a Change of Control
as defined in Annex A attached hereto, provided that the Participant is employed
by or continues to provide services to the Company or a Subsidiary at the
effective time of such Change of Control.

4. Limitation of Rights. Nothing in this Agreement or the Plan shall be
construed to (a) give the Participant any right to be awarded any further
restricted stock or any other Award in the future, even if restricted stock or
other Awards are granted on a regular or repeated basis, as grants of restricted
stock and other Awards are completely voluntary and made solely in the
discretion of the Committee; (b) give the Participant or any other person any
interest in any fund or in any specified asset or assets of the Company or any
Subsidiary; or (c) confer upon the Participant the right to continue in the
employment of the Company or any Subsidiary, or affect the right of the Company
or any Subsidiary to terminate the employment of the Participant at any time or
for any reason.

5. Prerequisites to Benefits. Neither the Participant, nor any person claiming
through the Participant, shall have any right or interest in the Restricted
Stock awarded hereunder, unless and until all the terms, conditions and
provisions of this Agreement and the Plan which affect the Participant or such
other person shall have been complied with as specified herein.

6. Rights as a Stockholder. Subject to the limitations and restrictions
contained herein, the Participant (or Beneficiary) shall have all rights as a
stockholder of the Company with respect to the shares of Restricted Stock,
including the right to vote and receive dividends; provided, however, that any
dividends attributable to shares of Restricted Stock that have not otherwise
vested shall be subject to the same restrictions as the shares of Restricted
Stock to which they related until such restrictions lapse and shall be paid
within 60 days following the vesting of the Restricted Stock. If the Restricted
Stock to which such dividends relate is forfeited to the Company, then such
dividends shall be forfeited to the Company at the same time such Restricted
Stock is so forfeited.

7. Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Participant may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
herein.

 

3



--------------------------------------------------------------------------------

8. Securities Act. The Company will not be required to deliver any shares of
Stock pursuant to this Agreement if, in the opinion of counsel for the Company,
such issuance would violate the Securities Act or any other applicable federal
or state securities laws or regulations. The Committee may require that the
Participant, prior to the issuance of any such shares, sign and deliver to the
Company a written statement, which shall be in a form and contain content
acceptable to the Committee, in its sole discretion:

(a) Stating that the Participant is acquiring the shares for investment and not
with a view to the sale or distribution thereof, within the meaning of the
Securities Act;

(b) Stating that the Participant will not sell, transfer, assign, pledge or
hypothecate any shares of Stock that the Participant may then own or thereafter
acquire except either: (i) through a broker on a national securities exchange or
(ii) with the prior written approval of the Company; and

(c) Containing such other terms and conditions as counsel for the Company may
reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.

9. Tax Withholding.

(a) Any amount of Stock that is payable or transferable to the Participant
hereunder may be subject to the payment of or reduced by any amount or amounts
which the Company is required to withhold under the then applicable provisions
of the Internal Revenue Code of 1986, as amended (the “Code”), or its
successors, or any other federal, state or local tax withholding requirement.
When the Company is required to withhold any amount or amounts under the
applicable provisions of the Code, the Company shall withhold from the Stock to
be issued to the Participant a number of shares necessary to satisfy the
Company’s minimum withholding obligations. The number of shares of Stock to be
withheld shall be based upon the Fair Market Value of the shares on the date of
withholding.

(b) Notwithstanding Section 9(a) above, if the Participant elects, and the
Committee agrees, the Company’s withholding obligations may instead be satisfied
as follows: (i) the Participant may direct the Company to withhold cash that is
otherwise payable to the Participant; (ii) the Participant may deliver to the
Company a sufficient number of shares of Stock then owned by the Participant to
satisfy the Company’s withholding obligations, based on the Fair Market Value of
the shares as of the date of withholding; (iii) the Participant may deliver
sufficient cash to the Company to satisfy its withholding obligations; or
(iv) any combination of the alternatives described in Section 9(b)(i) through
9(b)(iii) above.

(c) Authorization of the Participant for the Company to withhold taxes pursuant
to one or more of the alternatives described in Section9(b) above must be in a
form and content acceptable to the Committee. The payment or authorization to
withhold taxes by the Participant shall be completed prior to the delivery of
any shares pursuant to this Agreement. An authorization to withhold taxes
pursuant to this provision will be irrevocable unless and until the tax
liability of the Participant has been fully paid.

(d) The Participant acknowledges and agrees that none of the Board, the
Committee, the Company or any of its Affiliates have made any representation or
warranty as to the tax consequences to the Participant as a result of the
receipt of the Restricted Stock, the lapse of any Forfeiture Restrictions or the
forfeiture of any of the Restricted Stock pursuant to the Forfeiture
Restrictions. The Participant represents that he is in no manner relying on the
Board, the Committee, the Company or any of its Affiliates or any of their
respective managers, directors, officers, employees or authorized
representatives

 

4



--------------------------------------------------------------------------------

(including, without limitation, attorneys, accountants, consultants, bankers,
lenders, prospective lenders and financial representatives) for tax advice or an
assessment of such tax consequences. The Participant represents that he has
consulted with any tax consultants that the Participant deems advisable in
connection with the issuance of the Restricted Stock.

10. Entire Agreement; Amendment. This Agreement and any written employment
agreement between the Participant and the Company in effect from time to time
constitute the entire agreement of the parties with regard to the subject matter
hereof, and contain all the covenants, promises, representations, warranties and
agreements between the parties with respect to the Restricted Stock granted
hereby. Without limiting the scope of the preceding sentence, except as provided
in this Agreement and any written employment agreement between the Participant
and the Company in effect from time to time, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect. The
Committee may, in its sole discretion, amend this Agreement from time to time in
any manner that is not inconsistent with the Plan; provided, however, that
except as otherwise provided in the Plan or this Agreement, any such amendment
that materially reduces the rights of the Participant shall be effective only if
it is in writing and signed by both the Participant and an authorized officer of
the Company.

11. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware, without regard to
conflicts of law principles thereof.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
one of its officers thereunto duly authorized, and the Participant has hereunto
set his hand as of the day and year first above written.

 

HERCULES OFFSHORE, INC. By:      

John T. Rynd

Chief Executive Officer and President

PARTICIPANT   [Insert name of Participant]

SIGNATURE PAGE TO

RESTRICTED STOCK AGREEMENT FOR EMPLOYEES



--------------------------------------------------------------------------------

ANNEX A

Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean a change of control of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A or Item 5.01 of Form 8-K promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as
in effect on the date of this Agreement, or if neither item remains in effect,
any regulations issued by the Securities and Exchange Commission pursuant to the
Exchange Act that serve similar purposes, in each case whether or not the
Company is then subject to such reporting requirement; provided, that, without
limitation, such a change of control shall be deemed to have occurred if:

(i) any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act) is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company (not including in the
amount of the securities beneficially owned by such person any such securities
acquired directly from the Company or its Subsidiaries) representing 20% or more
of the combined voting power of the Company’s then outstanding voting
securities; provided, however, that for purposes of this Agreement the term
“person” shall not include (A) the Company or any of its Subsidiaries, (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) an entity owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company; and provided,
further, however, that for purposes of this paragraph (i), there shall be
excluded any person who becomes such a beneficial owner in connection with an
Excluded Transaction (as defined in paragraph (iii) below);

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: individuals who, on the
date hereof, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office and voting on the matter who were either directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved;

(iii) there is consummated a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
holders of the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving corporation or any parent
thereof) at least 50% of the combined voting power of the voting securities of
the entity surviving the merger or consolidation (or the parent of such
surviving entity) immediately after such merger or consolidation (an “Excluded
Transaction”); or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company, or there is consummated the sale or other disposition of all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole (other than to the Company or one or more Subsidiaries of the Company).